Director Form
Exhibit 10.65


RUBIO’S RESTAURANTS, INC.
1999 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




THIS RESTRICTED STOCK UNIT AGREEMENT (the "Agreement"), dated ‹GRANT DATE›
between Rubio’s Restaurants, Inc., a Delaware corporation (the "Company"), and
<NAME› (“Mr./Ms. <LAST NAME>” or the “Director”), is entered into as follows:


WHEREAS, Mr./Ms. ________________ is a director of the Company; and


WHEREAS, the Compensation Committee of the Board of Directors of the Company or
its delegates (the "Committee") has determined that the Director shall be
granted the right to receive shares of Company common stock (“Stock”) on the
vesting date(s) described below as part of [his or her] annual director’s fees.
Prior to delivery, the right to receive such stock shall be represented herein
by stock units ("Stock Units"), with each Stock Unit representing the right to
receive one share of Stock, subject to the restrictions stated below and in
accordance with the terms and conditions of the Rubio’s Restaurants, Inc. 1999
Stock Incentive Plan (the "Plan"), a copy of which can be found on the Company’s
website at: https://rubios.com, or by written or telephonic request to the Plan
Administrator.


THEREFORE, the parties agree as follows:
 
1.    Grant of Stock Units. Subject to the terms and conditions of this
Agreement and of the Plan, the Company hereby grants to Mr./Ms. _______________
Stock Units representing ‹______› shares of Stock (the "Shares").


2.    Vesting Schedule. The Stock Units granted pursuant to Section 1 shall vest
upon the earliest of Mr./Ms. _____________’s death, or Permanent Disability, a
Change of Control or a Corporate Transaction, as such capitalized terms are
defined in the Plan, or the expiration of 12 months of continuous service as a
director of the Company (the “Vesting Term”).


3.    Benefit Upon Vesting. Unless otherwise determined by the Plan
Administrator, upon the vesting of the Stock Units, the Director shall be
entitled to receive, the Shares and a dividend equivalent payment equal to the
sum of the amount(s) determined as follows:


(a) multiplying the number of vested Stock Units by the dividend per share of
Stock on each dividend payment date between the date hereof and the vesting date
to determine the dividend equivalent amount for each dividend payment date; and


(b) dividing the amount determined in clause (a) above by the fair market value
of a share of Stock on the date of such dividend payment to determine the number
of additional Stock Units to be credited to the Director;


 
 

--------------------------------------------------------------------------------

 
 
provided, however, that if the aggregate of all such dividend equivalent amounts
results in the payment of a fractional share, such fractional share shall be
rounded down to the nearest whole share; and provided, further, that the Company
may pay such dividend equivalent amount(s) in cash at its sole discretion.
Notwithstanding anything in the preceding sentence to the contrary, no Shares to
which the Director may become entitled pursuant to this Section 3 shall be
delivered to the Director under this Agreement until [his or her] service as a
director of the Company terminates.


4.    Restrictions.


(a) The Stock Units granted hereunder may not be sold, assigned, or transferred,
other than by will or by the laws of descent and distribution; provided,
however, that during the Director’s lifetime the Director may, in connection
with [his or her] estate plan, assigned in whole or in part the Stock Units
granted hereunder to one or more members of [his or her] immediate family or to
a trust established exclusively for one or more such family members. The
assigned portion of the Stock Units may only be claimed by the person or persons
who acquire a proprietary interest in the Stock Units pursuant to the
assignment. The terms applicable to the assigned portion of the Stock Units
shall be the same as those in effect for the Stock Units immediately prior to
such assignment and shall be set forth in such documents issued to the assignee
as the Plan Administrator may deem appropriate. The Director may also designate
one or more persons as the beneficiary or beneficiaries of [his or her] Stock
Units, and those Stock Units shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Director’s death while holding those Stock Units. Such beneficiary or
beneficiaries shall take the transferred Stock Units subject to all the terms
and conditions of the applicable agreement evidencing such transferred Stock
Units.


(b) If Mr./Ms. _________’s service as a director of the Company terminates for
any reason, other than those set forth in Section 2, before [his or her]
interest in the Stock Units vests, the interest of Mr./Ms. ___________ in the
Stock Units shall be forfeited on the date of [his or her] termination of
service as a director of the Company.


5.    No Stockholder Rights. Stock Units represent hypothetical shares of Stock.
During the Vesting Term, the Director shall not be entitled to any of the rights
or benefits generally accorded to stockholders.


6.    Taxes.


(a) The Director shall be liable for any and all taxes, including withholding
taxes, if any, arising out of this grant, the vesting of Stock Units or the
delivery of the Shares hereunder. In the event that the Company or the Director
is required to withhold taxes as a result of the grant or vesting of Stock
Units, or subsequent sale of Stock acquired pursuant to such Stock Units, or due
upon receipt of dividend equivalent payments, the Director shall make a cash
payment to the Company, or, if permitted by the Plan Administrator, Director
shall surrender to the Company a sufficient number of whole shares of such Stock
as necessary to cover all applicable required withholding taxes and social
security contributions, unless alternative procedures for such payment are
established by the Company. The Director will receive a cash refund for any
fraction of a surrendered share not necessary for required withholding taxes and
required social security contributions. To the extent that any surrender of
Stock or payment of cash or alternative procedure for such payment is
insufficient, the Director authorizes the Company, to deduct all applicable
required withholding taxes and social security contributions from the Director’s
cash compensation. The Director agrees to pay any amounts that cannot be
satisfied from cash compensation, to the extent permitted by law.


 
 

--------------------------------------------------------------------------------

 
 
(b) Regardless of any action the Company takes with respect to any or all income
tax, social security contribution, payroll tax, payment on account or other
tax-related withholding ("Tax-Related Items"), the Director acknowledges and
agrees that the ultimate liability for all Tax-Related Items legally due by [him
or her] is and remains the Director’s responsibility and that the Company and/or
the Director (i) make no representations nor undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this grant
of Stock Units, including the grant and vesting of Stock Units, subsequent
payment of Stock and/or cash related to such Stock Units or the subsequent sale
of any Stock acquired pursuant to such Stock Units and receipt of any dividend
equivalent payments; and (ii) do not commit to structure the terms or any aspect
of this grant of Stock Units to reduce or eliminate the Director's liability for
Tax-Related Items. The Director shall pay the Company any amount of Tax-Related
Items that the Company may be required to withhold as a result of the Director's
participation in the Plan, or the Director's receipt of Stock Units, or the
delivery of the Shares hereunder that cannot be satisfied by the means
previously described. The Company may refuse to deliver the benefit described in
Section 3 if the Director fails to comply with the Director's obligations in
connection with the Tax-Related Items.


7.    Data Privacy Consent. The Director understands that the Company holds
certain personal information about the Director, including, but not limited to,
name, home address and telephone number, date of birth, social security or
insurance number or other identification number, compensation, nationality, job
title, any shares of stock or directorships held in the Company, details of all
options or any other entitlement to shares of stock awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Director's favor
for the purpose of implementing, managing and administering the Plan ("Data").
The Director understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan. The
Director understands that [he or she] may request a list with the names and
addresses of any potential recipients of the Data by contacting the Plan
Administrator. The Director authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Director's participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom the Director may elect to deposit any
Stock acquired under the Plan. The Director understands that Data will be held
only as long as is necessary to implement, administer and manage participation
in the Plan. The Director understands that [he or she] may, at any time, view
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting the Plan Administrator
in writing. The Director understands that refusing or withdrawing consent may
affect the Director's ability to participate in the Plan. For more information
on the consequences of refusing to consent or withdrawing consent, the Director
understands that [he or she] may contact the Plan Administrator at the Company.


 
 

--------------------------------------------------------------------------------

 
 
8.    Plan Information. The Director acknowledges that copies of the Plan, Plan
prospectus, Plan information and stockholder information are available upon
written or telephonic request to the Plan Administrator.


9.    Acknowledgment and Waiver. By accepting this grant of Stock Units, the
Director acknowledges and agrees that:


(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Agreement;


(b) the grant of Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of Stock or Stock Units, or
benefits in lieu of Stock or Stock Units, even if Stock or Stock Units have been
granted repeatedly in the past;


(c) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company;


(d) the Director’s participation in the Plan shall not create a right to
continued service as a director of the Company and shall not interfere with the
ability of the Company or its stockholders to terminate the Director’s service
at any time with or without cause, insofar as permitted by law;


(e) the Director is participating voluntarily in the Plan;


(f) this grant of Stock Units will not be interpreted to form an employment
contract or relationship with the Company, or any Subsidiary or Affiliate of the
Company; and


(g) the future value of the Shares is unknown, may increase or decrease from the
date of grant or vesting of the Stock Unit and cannot be predicted with
certainty.


 
 

--------------------------------------------------------------------------------

 
 
10.    Miscellaneous.


(a) The Company shall not be required to treat as the owner of Stock Units, and
associated benefits hereunder, any transferee to whom such Stock Units or
benefits shall have been so transferred in violation of this Agreement.


(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.


(c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Director at [his or her]
address then on file with the Company.


(d) The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Director with respect to the subject matter
hereof, and may not be modified adversely to the Director's interest except by
means of a writing signed by the Company and the Director. This Agreement is
governed by the laws of the State of Delaware. Capitalized terms used but not
defined in this Agreement have the meanings assigned to them in the Plan.
Certain other important terms governing this Agreement are contained in the
Plan.


(e) If the Director has received this or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.


(f) The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Agreement on the date first above written.
 
 

        Rubio’s Restaurants, Inc.  
   
   
    By:       Name:      Title:                  Director                Name: 
 

 
 
 
RETAIN THIS AGREEMENT FOR YOUR RECORDS
 
 
 

--------------------------------------------------------------------------------

 


RUBIO’S RESTAURANTS, INC.
RESTRICTED STOCK UNIT AWARDS
UNDER THE 1999 STOCK INCENTIVE PLAN
SUMMARY AS OF SEPTEMBER 24, 2006




Awardee   
 
Number of Shares Awarded
 
Award Date
 
Anderson, Kyle  
   
4500
   
July 27, 2006
 
Andrews, Craig
   
4500
   
July 27, 2006
 
Bensyl, Bill
   
4500
   
July 27, 2006
 
Goodall, Jack
   
4500
   
July 27, 2006
 
Pannier, Loren
   
4500
   
July 27, 2006
 
Ryan, Timothy
   
4500
   
July 27, 2006
 



 
 

--------------------------------------------------------------------------------

 